258 Ga. 464 (1988)
369 S.E.2d 900
THE STATE
v.
CLARK.
45628.
Supreme Court of Georgia.
Decided July 6, 1988.
Reconsideration Denied July 29, 1988.
*465 Spencer Lawton, Jr., District Attorney, David T. Lock, Assistant District Attorney, for appellant.
G. Terry Jackson, Michael G. Schiavone, for appellee.
SMITH, Justice.
We granted the state's petition for a writ of certiorari in Clark v. State, 186 Ga. App. 106 (366 SE2d 361) (1988). We affirm.
The appellee pled guilty to the charge of voluntary manslaughter and received a twenty year sentence. During the sentencing hearing, the trial court allowed the district attorney to ask the appellee's character witness certain questions over the objection of appellee's counsel. The Court of Appeals reversed and remanded for a new trial on the issue of punishment.
The purpose of this opinion is to delineate the boundaries that must be observed by district attorneys when cross-examining a defendant's character witness. A district attorney must be able to show that the questions posed to the defendant's character witness were asked in good faith and based on reliable information that can be supported by admissible evidence.
Judgment affirmed. All the Justices concur, except Hunt, J., not participating.